Citation Nr: 0907107	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-28 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for gastroparesis 
rated as 10 percent disabling prior to April 10, 2006 and 30 
percent disabling from April 10, 2006.  

2.  Entitlement to increased ratings for eczema rated as 10 
percent disabling and folliculitis rated as 30 percent 
disabling from December 21, 2006.  

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity rated as 10 percent 
disabling prior to March 1, 2005 and from May 31, 2006.  

4.  Whether the reduction of the 10 percent ratings for 
peripheral neuropathy of the left upper extremity and right 
upper extremity from 10 percent to zero percent from March 1, 
2005 to April 30, 2006 was proper.  

5.  Entitlement to an increased rating for glaucoma rated as 
10 percent disabling. 

6.  Entitlement to an increased initial rating for 
hypertension rated as zero percent disabling. 

7.  Entitlement to an increased rating for asthma rated as 10 
percent disabling. 

8.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  

9.  Entitlement to service connection for high cholesterol. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to November 
1972 and from February 1974 to November 1992.       

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2003, December 
2004, February 2007, and August 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. The May 2003 rating decision denied increased 
ratings for asthma, gastroparesis, glaucoma, eczema, and 
peripheral neuropathy of the left upper extremity; and denied 
entitlement to a total rating based upon unemployability due 
to a service-connected disability.  In the December 2004 
rating decision, the RO reduced the disability ratings for 
the peripheral neuropathy of the left upper extremity and 
right upper extremity from 10 percent to zero percent 
effective March 1, 2005.  Service connection for hypertension 
was granted and a zero percent rating was assigned.  In a 
February 2007 rating decision, service connection for 
folliculitis was granted and a 30 percent rating was assigned 
to the folliculitis under Diagnostic Code 7800 from December 
21, 2006.  In March 2007, a 30 percent rating was assigned to 
the gastroparesis from April 10, 2006.  In August 2007, a 10 
percent rating was assigned to the peripheral neuropathy of 
the left upper extremity from May 31, 2006.  The veteran 
perfected an appeal for these issues.  

In a December 2004 rating decision, the RO reduced the 
ratings for peripheral neuropathy of the left upper extremity 
and right upper extremity from 10 percent to zero percent 
from March 1, 2005 and denied entitlement to service 
connection for high cholesterol.  The Veteran was notified of 
this decision in December 2004.  In a February 2005 
statement, the Veteran expressed disagreement with these 
issues.  These issues are addressed below.

The Veteran presented testimony at a Board videoconference 
hearing before the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

In November 2008, the Veteran provided additional evidence to 
the Board without waiver of the RO's initial review of this 
evidence.  The VA treatment records and evaluation reports 
dated in 2006 and 2007 are duplicative evidence.  The January 
2008 chest x-ray examination report is new evidence but it 
does not pertain to the issues before the Board.  Therefore, 
the Board finds that the solicitation of a waiver and/or 
remand for the RO's initial consideration of this evidence is 
not required.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to higher ratings for 
gastroparesis, glaucoma, eczema, and folliculitis; service 
connection for high cholesterol; whether the reduction of the 
10 percent ratings for peripheral neuropathy of the left 
upper extremity and right upper extremity from 10 percent to 
zero percent from March 1, 2005 to April 30, 2006 was proper; 
and entitlement to a total rating due to unemployability 
based upon service-connected disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to March 1, 2005 and from May 31, 2006, the 
service-connected peripheral neuropathy of the left upper 
extremity radiculopathy is manifested by mild incomplete 
paralysis and there is no evidence of moderate incomplete 
paralysis. 

2.  The service-connected hypertension is not manifested by 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, and the hypertension is 
controlled with continuous use of prescribed medication. 

3.  On October 23, 2008, prior to the promulgation of a 
decision in the appeal, at the videoconference hearing before 
the Board and on the record, the Veteran withdrew the appeal 
of entitlement to an increased rating for asthma; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2005 and from May 31, 2006, the 
criteria for a disability rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2008). 

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

3.  The criteria for withdrawal of the appeal for the claim 
of entitlement to an increased rating for asthma; the Board 
has no further jurisdiction in this matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a higher disability evaluation for 
peripheral neuropathy for the left upper extremity.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veteran Claims 
determined that the above rule is inapplicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).

Under Diagnostic Code 8515, for the nondominant extremity, 
mild incomplete paralysis of the median nerve of the hand 
warrants a 10 percent rating, moderate incomplete paralysis 
warrants a 30 percent rating, and severe incomplete paralysis 
warrants a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

Neuritis and neuralgia of the peripheral nerves is to be 
rated with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.123, 4.124 (2008). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. § 
4.124. 

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a finding 
that the peripheral neuropathy of the left upper extremity is 
manifested by more than mild impairment.  Review of the 
record shows that the Veteran underwent VA examinations in 
April 2003, October 2004, and December 2006.  The April 2003 
VA examination report indicates that there was no peripheral 
neuropathy involvement in the left upper extremity.  The 
October 2004 VA examination report indicates that the Veteran 
reported occasional numbness in his fingertips and the 
numbness decreased since the Veteran began taking Metformin 
for treatment of diabetes mellitus.  The examiner noted that 
the veteran did not have any paresthesias in the hands since 
he started the medications.  Neurologic examination revealed 
that muscle strength in the major muscle groups in the upper 
extremities was 5/5.  Sensory testing to light touch and 
position was normal.  The diagnosis was peripheral 
neuropathy, occasional in the fingertips.  

The peripheral neuropathy of the left upper extremity was 
examined in December 2006.  The diagnosis was diabetic 
peripheral neuropathy of the left upper extremity, mild in 
degree.  Motor examination revealed normal power and 
coordination.  There was no atrophy, fasiculations, 
involuntary movements, or tremors.  There was reduced 
pinprick in glove distribution up to the level of the elbows.  
The examiner stated that the signs of the neuropathy in the 
upper extremity are reduced tendon reflexes and glove 
distribution hypesthesia up to the level of the elbows.  
There is no medical evidence of moderate or severe impairment 
in the left upper extremity due to the peripheral neuropathy.  
Overall, the preponderance of the evidence is against the 
award of a disability rating in excess of 10 percent for the 
left upper extremity peripheral neuropathy because the 
medical evidence does not show more than mild impairment.    

There is no evidence that the peripheral neuropathy of the 
left upper extremity has been worse than currently rated at 
any time prior to March 1, 2005 or from May 31, 2006.  Thus, 
a staged rating is not warranted at the present time.  See 
Hart, supra.  Regarding the issue of entitlement to a higher 
rating for peripheral neuropathy of the left upper extremity 
for the time period from March 1, 2005 to May 30, 2006, this 
issue is addressed in the Remand below.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service-
connected peripheral neuropathy presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's peripheral neuropathy of the left 
upper extremity has itself required no periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  The medical evidence shows that 
the Veteran's symptoms, reduced reflexes and hypesthesia, are 
normal manifestations of a neurological disorder and are 
contemplated in the Rating Schedule.  While the Veteran has 
asserted that he is no longer able to work secondary to all 
of his service-connected disabilities, he has not 
demonstrated and the competent evidence does not show that 
his peripheral neuropathy of the left upper extremity 
prevents him from performing other forms of employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 10 percent for 
the peripheral neuropathy of the left upper extremity, and 
the claim is denied.  As a preponderance of the evidence is 
against the award of increased ratings, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

II.  Entitlement to a higher initial rating for hypertension

Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is assigned 
a 10 percent rating if the diastolic pressure is 
predominately 100 or more or; systolic pressure is 
predominantly 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly 100 or more.  A 
20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is warranted for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

According to Note 1, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Based on the above evidence, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim for 
an initial compensable rating for hypertension.  The medical 
evidence of record shows that the Veteran is on continuous 
medications for control of the hypertension.  However, the 
preponderance of the evidence shows that the diastolic 
pressure is not predominately 100 or more and the systolic 
pressure is not predominantly 160 or more.  The medical 
evidence dated from March 2002 to November 2007 shows that 
out of thirty-three blood pressure readings, the diastolic 
pressure ranged from 61 to 100.  The diastolic pressure was 
only 100 on one occasion, on January 2004.  The diastolic 
pressure was predominantly 61 to 94.  The systolic pressure 
ranged from 102 to 162.  The systolic pressure was 160 or 
higher on only two occasions.  It was predominantly 102 to 
153.  

The medical evidence dated from 1992 to 2000 shows that the 
diastolic pressure ranged from 68 to 99.  There are no 
diastolic blood pressure readings of 100 or more.  The 
systolic blood pressure readings ranged from 110 to 158.  
There were no systolic blood pressure readings of 160 or 
higher.  Accordingly, a compensable rating is not warranted 
for the service-connected hypertension at any time during the 
pendency of this appeal.  See Fenderson, supra; Hart, supra.  
The preponderance of the evidence is against the claim for a 
higher rating and the claim is denied.  

The evidence discussed above does not show that the service-
connected hypertension presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the hypertension has required no periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  The medical evidence shows that 
the Veteran's hypertension is controlled on medication and 
the symptoms are normal manifestations of this disease and 
are contemplated in the rating schedule.  While the Veteran 
has asserted that he is no longer able to work secondary to 
all of his service-connected disabilities, he has not 
demonstrated and the competent evidence does not show that 
the hypertension prevents him from performing other forms of 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  

In conclusion, the preponderance of the evidence is against 
the award of a compensable disability rating for the 
hypertension, and the claim is denied.  As a preponderance of 
the evidence is against the award of increased ratings, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Entitlement to a higher disability rating for asthma

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At the videoconference hearing before the Board on October 
23, 2008, prior to the promulgation of a decision in the 
appeal, the Veteran stated on the record at the hearing 
before the Board that he intended to withdraw the appeal of 
the claim of entitlement to a higher disability rating for 
asthma.  Hence, there is no allegation of error of fact or 
law remaining for appellate consideration on this matter, and 
the Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed. 

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA applies 
in the instant case.  Given the Veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in March 
2004, July 2005, June 2006, June 2007 and May 2008.  The 
letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claims were readjudicated in January 2008 
and July 2008.  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the June 2007 letter 
and the claims were readjudicated in January 2008 and July 
2008.  Therefore, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled. 

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letter dated in 
March 2008 satisfied the Vazquez-Flores elements (1), (2), 
(3), and (4).  The claims were not adjudicated after the 
Vazquez-Flores notice however, there was no prejudice to the 
Veteran.  The Board notes that there is evidence of actual 
knowledge on the part of the veteran, and other documentation 
in the claims file shows that that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim for an increased rating for peripheral neuropathy of 
the upper extremity and hypertension.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for higher ratings, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from 2002 to 2007 are associated with 
the claims folder.  There is no identified relevant evidence 
that has not been accounted for.  The Veteran underwent VA 
examinations in 2003, 2004, and 2006 to obtain medical 
evidence as to the severity of the Veteran's disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Prior to March 1, 2005 and from May 31, 2006, entitlement to 
a disability evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is not 
warranted, and the appeal is denied.  

Entitlement to an initial disability evaluation in excess of 
zero percent for hypertension is not warranted, and the 
appeal is denied.  

The appeal of the claim of entitlement to a higher rating for 
asthma is dismissed. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  

Regarding the claim for entitlement to higher disability 
evaluations for gastroparesis (rated as 10 percent disabling 
prior to April 10, 2006 and 30 percent disabling from April 
10, 2006), the Board finds that additional examination is 
necessary to determine the predominant disability picture of 
the gastroparesis.  Review of the record shows that upon VA 
examination in April 2003, the Veteran reported that his 
symptoms due to the service-connected gastroparesis consisted 
of mainly constipation with intermittent loose stools, two to 
three times a day.  He was prescribed a laxative for 
constipation without benefit.  He used a rectal enema which 
resulted in loose stools, two to three times a day.  Upon VA 
examination in December 2006, the Veteran reported that he 
had symptoms of vomiting, four times a week and 
regurgitation.  

The service-connected gastroparesis is currently rated, by 
analogy, under Diagnostic Code 7319, irritable colon 
syndrome, which rates the disability based upon bowel 
disturbance.  Based upon the Veteran's report of symptoms of 
vomiting and regurgitation, it may be more appropriate to 
rate the gastroparesis under Diagnostic Code 7346, hiatal 
hernia, which considers symptoms such as vomiting 
regurgitation, and other symptoms productive of impairment of 
health.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 
7346.  The Board notes that the Rating Schedule provides that 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  See also 38 C.F.R. 
§ 4.113 (2008).  Thus, the Board finds that additional 
examination is necessary to obtain medical evidence as to the 
predominant disability picture and symptoms due to the 
service-connected gastroparesis so that the disability can be 
rated properly.  

Regarding the issues of entitlement to increased ratings for 
eczema and folliculitis, the Board finds that additional 
examination is necessary before the service-connected eczema 
and folliculitis can be properly rated.  The RO assigned a 10 
percent rating to the eczema under Diagnostic Code 7806 and a 
separate 30 percent rating to the folliculitis under 
Diagnostic Code 7800 from December 21, 2006.  It is not clear 
from the medical evidence of record that the Veteran 
currently has eczema in addition to folliculitis.  The August 
2004 VA examination report shows a diagnosis of folliculitis 
and tinea versicolor.  The examination report indicates that 
the Veteran had folliculitis on the forearms.  The December 
2006 VA examination report reflects a diagnosis of profound 
folliculitis with profound scarring.  A July 2007 VA 
dermatology clinic treatment record indicates that the 
Veteran had acne vulgaris and lichen simplex 
chronicus/prurigo versus macular amyloidosis.  Additional 
medical examination is necessary to determine the nature and 
extent of the service-connected eczema and folliculitis.  The 
Board notes that the two skin disorders are separately rated 
under Diagnostic Code 7800, disfigurement of the head, face 
and neck, and Diagnostic Code 7806, dermatitis and eczema.  
The Board points out that under Diagnostic Code 7806, 
separate ratings under Diagnostic Codes 7800 to 7805 and 
Diagnostic Code 7806 are prohibited and only the predominant 
disability is rated.  Thus, additional examination is 
necessary to clarify the diagnosis of any current skin 
disorder or disorders, to obtain evidence as to the severity 
of the current skin disorders, and to obtain a determination 
as to which disorder is the predominant skin disability.   

Regarding the claim for an increased rating for glaucoma, 
there is competent evidence of record which shows that the 
Veteran's visual acuity may have worsened since the December 
2006 VA examination.  At the hearing before the Board in 
October 2008, the Veteran stated that his vision has changed.  
Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the glaucoma.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Regarding the claim for entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, the Board finds that the claim for a total 
rating based upon individual unemployability due to service- 
connected disabilities is inextricably intertwined with the 
claim for a higher ratings for gastroparesis, eczema, 
folliculitis, and glaucoma, and that the claims should be 
considered together.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).  The claims are inextricably 
intertwined because the rating assigned to the service-
connected disabilities is a consideration when determining 
whether a total rating based upon individual unemployability 
due to service-connected disabilities is warranted.  

At the videoconference hearing before the Board in October 
2008, the Veteran stated that he had been receiving treatment 
for the service-connected gastroparesis and glaucoma at the 
VA healthcare system in San Diego.  He stated that he 
received treatment for the gastroparesis in April 2008 and he 
had an appointment in November 2008.  The record shows that 
VA treatment records dated from December 2001 to January 2008 
are associated with the claims folder.  The RO should obtain 
any VA treatment records showing treatment of the 
gastroparesis, glaucoma, and the skin disorders from the San 
Diego Healthcare System dated from January 2008.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

In a December 2004 rating decision, the RO reduced the 
ratings for peripheral neuropathy of the left upper extremity 
and right upper extremity from 10 percent to zero percent 
from March 1, 2005 and denied entitlement to service 
connection for high cholesterol.  The Veteran was notified of 
this decision in December 2004.  In a February 2005 
statement, the Veteran expressed disagreement with these 
issues.  Under these circumstances, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  The Board is required to remand, rather than refer, 
this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment of the service-connected 
gastroparesis, glaucoma, and skin 
disorders from the San Diego VA 
Healthcare System dated from January 2008 
and incorporate them into the Veteran's 
claims file.   

2.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the nature and severity of the service-
connected gastroparesis.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  All tests and studies deemed 
necessary by the examiner should be 
performed and clinical findings should be 
reported in detail in a narrative report.

The examiner should list all current 
manifestations and symptoms due to the 
gastroparesis, indicate which symptoms 
are predominant, and describe the 
predominant disability picture due to the 
gastroparesis.  The examiner should 
comment specifically on the presence, 
frequency and severity of such symptoms 
as diarrhea, constipation, abdominal 
distress, and episodes of bowel 
disturbance.  The examiner should comment 
specifically on the presence, frequency 
and severity of such symptoms as 
epigastric distress; dysphagia; pyrosis; 
regurgitation; substernal, arm or 
shoulder pain or other pain; vomiting; 
material weight loss; hematemesis; 
melena; moderate anemia; or any other 
symptom combinations productive of 
considerable or severe impairment of 
health.  The examiner should render an 
opinion as to whether the service-
connected gastroparesis prevents the 
Veteran from obtaining or retaining 
substantially gainful employable or 
otherwise causes unemployability.  

3.  Schedule the Veteran for a VA 
dermatology examination to determine the 
extent and severity of the eczema and 
folliculitis.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was 
completed.  The examiner should report 
all current skin diagnoses and all 
manifestations and symptoms of all 
current skin disabilities or diseases.  
If more than one skin disorder is found, 
the examiner should specify, if possible, 
the predominant skin disability.  

The examiner should examine the Veteran's 
entire body and report the percentage of 
the entire body affected by each skin 
disorder and report the percentage of the 
exposed areas of the body affected by 
each skin disorder.  The examiner should 
also document the treatment given for 
each skin disorder, including the 
duration and frequency of use of any 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  The 
examiner should render an opinion as to 
whether the use of topical corticosteroid 
cream is systemic therapy.  

The examiner should report whether each 
skin disorder causes scarring or 
disfigurement of the head, face, or neck, 
and if so, the examiner should report if 
any of the following manifestations or 
characteristics of disfigurement are 
found:  scar of 5 inches or more (13 or 
more cm) in length;  scar at least one 
quarter inch (0.6 cm) wide at its widest 
part;  surface contour of scar elevated 
or depressed on palpation;  scar adherent 
to underlying tissue;  skin hypo- or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.);  skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);  underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.);  or skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

The examiner should report whether each 
skin disorder causes visible or palpable 
tissue loss or gross distortion or 
asymmetry of features or paired sets of 
features (nose, chin, forehead, eyes 
including eyelids, ears, auricles, 
cheeks, lips).  

The examiner should render an opinion as 
to whether the service-connected skin 
disorders prevent the Veteran from 
obtaining or retaining substantially 
gainful employable or otherwise causes 
unemployability.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  Schedule the Veteran for a VA 
ophthalmology examination.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  

The examination should include 
uncorrected and corrected central visual 
acuity for distance and near, with record 
of the refraction.  Snellen's test type 
or its equivalent should be used.  
Mydriatics should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmologic findings must be recorded.  
The examination should also include 
measurements of the visual field.  The 
usual perimetric methods should be 
employed, using a standard perimeter and 
3 mm white test object.  At least 16 
meridians 22 1/2 degrees apart must be 
charted for each eye.  The charts should 
be made a part of the report of 
examination.  

The examiner should render an opinion as 
to whether the service-connected glaucoma 
prevents the Veteran from obtaining or 
retaining substantially gainful 
employable or otherwise causes 
unemployability.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

5.  Issue a statement of the case for the 
issues of service connection for high 
cholesterol and whether the reduction of 
the 10 percent ratings for peripheral 
neuropathy of the left upper extremity 
and right upper extremity from 10 percent 
to zero percent from March 1, 2005 to 
April 30, 2006 was proper.  Only if the 
Veteran perfects an appeal should the 
claim(s) be certified to the Board. 

6.  Then, readjudicate the issues on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


